 

SEPARATION AGREEMENT

AND RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (this “Agreement”) is made and
entered into as of September 12, 2012 (the “Separation Date”) by and between
Jonathan Read (“Read”) and ECOtality, Inc., a Nevada corporation, and its
affiliated entities, including parent, subsidiary, and sister corporations
(collectively “Ecotality” or the “Company”), with Read and the Company together
referred to herein as the “parties”.

 

In consideration of the covenants and promises contained in this Agreement and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

1.           Resignation and Separation of Employment.

 

(a)         Read hereby resigns, effective immediately upon the execution of
this Agreement, from any officer, director, employee or other legal position
associated with Ecotality including, but not limited to, those positions set
forth on Exhibit A attached hereto. Read further agrees to promptly deliver any
additional resignation letters that may be reasonably requested by the Company
to evidence his resignation from any and all of such Ecotality offices or
positions.

 

(b)         Read agrees that, as of the Separation Date, he will cease to be an
officer, director or employee of, or have any connection with, or claims against
Ecotality, except for payment of final wages and accrued and unused vacation as
set forth in Section 5, below, and the payments or benefits due hereunder or
under the Indemnification Agreements (as defined below).

 

2.           Termination of Existing Employment Agreement. The parties
acknowledge that they are party to that certain Executive Management Employment
Agreement, dated as of November 1, 2011 (the “Employment Agreement”), and
mutually agree that, pursuant to Section 4.1(g) of the Employment Agreement and
without further action required by either of the parties, the Employment
Agreement is hereby terminated by mutual agreement of the parties as of the
Separation Date. Read acknowledges that he is party to an undertaking relating
to the advancement of certain legal expenses (the “Undertaking”). The parties
acknowledge that they are party to that certain Indemnification Agreement, dated
as of January 13, 2011 (together with the Undertaking, the “Indemnification
Agreements”). The parties further agree that this Agreement, the surviving
provisions of the Employment Agreement (as specified in Section 7.8 of the
Employment Agreement) and the Indemnification Agreements, govern all future
aspects of the relationship between Read and the Company, commencing as of the
Separation Date.

 

3.           Separation Benefits. If Read signs this Agreement and does not
revoke it pursuant to Section 25, below, he will receive the following
separation benefits (the “Separation Benefits”), which are in addition to
anything he is otherwise entitled to or has been paid by Ecotality, including
but not limited to, any accrued and unused vacation pay:

 

 

 

 

 

(a)         Separation Payments. Ecotality will pay to Read (“Separation
Payments”) an amount equal to $29,340.50 per month, subject to all applicable
federal and state taxes and withholding, to be paid out on the Company’s regular
pay cycle beginning on the first payroll cycle following the eighth day after
the Separation Date (the “Acceptance Date”) and continuing until October 31,
2013, provided that Read has not revoked this Agreement before such Acceptance
Date. If Read dies before all Separation Payments are made under this Section
3(a), all remaining Separation Payments will be made to Read’s estate in a
lump-sum on the sixtieth (60th) day after Read’s death; provided that the
Company may delay such payments until it is provided with proof of Read’s death
but, in the case of amounts subject to Section 409A, only within the time
periods necessary to avoid the imposition of taxes under Section 409A. Read
acknowledges that these payments exceed what a departing employee at his level
is entitled to, and that said payments are made in consideration for the
promises and obligations contained herein. Read acknowledges and agrees that the
first installment of the Separation Payment shall constitute adequate legal
consideration for his promises in this Agreement, including the Release by Read
in Section 6, and therefore if, during the period Read is receiving the
Separation Payments, Read commits any act in contravention of Read’s covenants
contained in the surviving provisions of the Employment Agreement, the Company
shall not thereafter be obligated to pay any further Separation Payments (other
than the first installment) to, or on behalf of, Read; provided that prior to
any termination of Separation Payments the Company shall deliver a written
notice to Read (the “Company Notice”) which identifies, in reasonable detail,
the basis on which the Company believes it may terminate such Separation
Payments and Read shall have a period of thirty (30) days from the date of the
Company Notice to cure any alleged breach or respond in writing to the Company
describing, in reasonable detail, the basis on which Read believes the Company
does not have grounds to terminate Separation Payments (the “Employee
Response”); provided further that if after the end of such thirty (30) day
period Read has not cured the alleged breach or the Company determines, in good
faith after taking into account the Employee Response, that the basis for
termination described in the Company Notice remains valid, the Company may, in
its reasonable discretion, cease making any and all future Separation Payments.

 

(b)         Incentive Plan Awards; Vesting and Exercise.

 

(i)         In accordance with the terms of the Ecotality, Inc. 2007 Equity
Incentive Plan (the “EIP”), Read shall retain any ownership rights he has in and
to his vested stock options, restricted stock or other Awards (as defined in the
EIP) issued to him under the EIP prior to the Separation Date, but shall have no
right to any new grants under the EIP. As of the Separation Date, vesting shall
cease as to all of Read’s presently issued but unvested Awards in accordance
with the terms of the EIP.

 

(ii)         In accordance with the EIP, to the extent Read held stock option
Awards that were exercisable on the Separation Date, Read shall be entitled to
exercise such stock option Awards for a period of ninety (90) days from the
Separation Date or, if earlier, until the expiration of the stated term of the
stock option Award.

 

2

 

 

(c)         Medical Coverage Continuation. During the period Read is receiving
Separation Payments, the Company agrees to contribute to his group health
insurance premiums in the same percentage of the monthly cost that it paid
immediately prior to the Separation Date, provided Read timely and properly
applies for medical coverage continuation under the Consolidated Budget
Reconciliation Act of 1986 (“COBRA”), and Read is and remains eligible for such
COBRA coverage during that time (the “Healthcare Benefit”). Read will be
responsible for payment of the remainder of the cost of COBRA medical coverage,
and for the full cost of any dental or vision coverage he or any member of his
family elects. Any failure by Read to pay his portion of coverage will result in
termination of COBRA medical coverage. Nothing in this paragraph or elsewhere in
this Agreement waives or otherwise releases Read’s rights under COBRA or any
similar state laws or to receive a certificate of creditable coverage (or such
other similarly entitled document) under the Health Insurance Portability and
Accountability Act of 1996, from the plan that Read participates in at the time
he elects to receive COBRA coverage. The parties acknowledge and agree that if,
during the period Read is receiving Separation Payments, Read commits any act in
contravention of Read’s covenants contained in the surviving provisions of the
Employment Agreement, or becomes employed by an employer who provides group
health benefits, the Company shall not thereafter have any further obligation to
provide the Healthcare Benefit to Read.

 

(d)         Vehicle Allowance Continuation. During the period Read is receiving
Separation Payments, the Company agrees to reimburse Read for the out-of-pocket
cost of the lease, insurance, maintenance and similar expenses incurred by Read
with respect to one automobile (specifically a Nissan LEAF) up to a maximum of
one thousand dollars ($1,000) per month for such automobile-related expenses
(the “Vehicle Allowance”). Read shall provide the Company with such itemized
account, receipts of documentation for such automobile-related expenses as are
required under the Company’s policy regarding the reimbursement of such
expenses. The parties acknowledge and agree that if, during the period Read is
receiving Separation Payments, Read commits any act in contravention of Read’s
covenants contained in the surviving provisions of the Employment Agreement, or
becomes employed by an employer who provides a company vehicle or a vehicle cost
reimbursement benefit, the Company shall not thereafter have any further
obligation to provide the Vehicle Allowance to Read.

 

(e)         Relationship to Other Plans. Read will not receive any benefits
pursuant to any other Ecotality plan, or under U.S. law. The benefits provided
to him by this Agreement are in lieu of and exceed any benefits to which he
might be eligible under any other Ecotality plan, scheme, or under U.S. law.
Read acknowledges that the payments he will receive under this Agreement exceed
what a resigning employee is entitled to, and that these payments are made in
consideration for his promises and obligations herein.

 

4.         Taxes. All separation payments will be treated as wages and will be
subject to withholding of applicable taxes and employee social security
contributions under United States and applicable state law.

 

5.         Payments on Separation from Employment. Ecotality will pay Read all
of his earned wages and any accrued and unused vacation on the Separation Date.
These payments (i.e., earned wages and unused vacation) will be paid to Read
regardless of whether Read signs this Agreement or revokes it, pursuant to
Section 25, below.

 

3

 

 

 

6.         Release by Read. In consideration of the Separation Benefits provided
in this Agreement, Read, on behalf of himself, his successors, heirs,
administrators, executors, assigns, attorneys, agents and representatives, and
each of them, irrevocably and unconditionally waives, releases, and promises
never to assert against Ecotality or its present and former parent companies,
affiliates, subsidiaries, officers, directors, present and former employees,
attorneys, insurers, agents, successors, and assigns, and each of them
(collectively, the “Ecotality Releasees”), any and all debts, claims,
liabilities, demands, and causes of action of every kind, nature and description
he may have against Ecotality Releasees to the fullest extent permitted by law,
including all those arising out of or related to Read’s employment with
Ecotality, or any affiliate, Read’s resignation from employment and all other
positions with Ecotality or any affiliate, or any other claim of any kind
arising from any act that occurred during Read’s employment with Ecotality
including the cessation of employment contemplated by this Agreement; provided,
however, that Read is not waiving any claims or rights that he may have under
this Agreement or the Indemnification Agreements.

 

This release is intended to have the broadest possible application, and
includes, but is not limited to, claims arising in any jurisdiction in the
world, including any claims under U.S. federal, state, or local statutory or
common law such as alleged violations of Title 23 of the Arizona Revised
Statutes, including the Arizona Treble Damages Wage Statute (A.R.S. § 23-355 et
seq.) and the Arizona Employment Protection Act, the Arizona Civil Rights Act,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act of 1993, the Workers Adjustment
and Retraining Notification Act, the California Fair Employment and Housing Act;
the California Civil Code, the California Labor Code, the California WARN Act
(Cal. Labor Code §§1400 et seq.), claims arising under contract or any alleged
breach of tort law; and claims arising out of any law or public policy of the
United States of America, the State of California, or any other governmental
entity. Read expressly waives his right to recovery of any type, including
damages or reinstatement, in any administrative or court action, whether state
or federal, and whether brought by Read or on his behalf, related in any way to
the matters released herein. However, this general release is not intended to
bar any claims that, by statute, may not be waived, such as Read’s right to file
a charge with the National Labor Relations Board or Equal Employment Opportunity
Commission and other similar government agencies, and claims for any challenge
to the validity of Read’s release of claims under the Age Discrimination in
Employment Act of 1967, as amended, as set forth in this Agreement.

 

Read accepts the amounts to which he is entitled by virtue of this Agreement as
final settlement of accounts between the parties and declares expressly that,
subject to performance of this Agreement and the Indemnification Agreements,
neither Ecotality nor any other Ecotality Releasees – wherever located – will
have any further obligations to Read. Read confirms that he has no further
rights or claims – and to the extent relevant he knowingly and expressly waives
any and all of such rights and claims – against Ecotality and the Ecotality
Releasees, wherever located and under any applicable laws of any relevant
jurisdiction, on the basis of the employment relationship and/or the termination
of the Employment Agreement, including (without limitation) salary, bonuses,
commissions, vacation pay, termination, discrimination, outplacement benefits,
relocation benefits, protection indemnities of any nature, any other indemnities
or on any other basis whatsoever. Nothing in this Agreement constitutes waiver
or release of Read’s indemnification rights under the Indemnification Agreements
or, if applicable, common or statutory law.

 

Read, moreover, expressly waives the right to invoke any factual or legal error
or any omission whatsoever pertaining to the existence and extent of his rights.

 

4

 

 

7.         Release by Ecotality. In consideration of the release provided by
Read in this Agreement, Ecotality irrevocably and unconditionally waives,
releases, and promises never to assert against Read, his successors, heirs,
administrators, executors, assigns, attorneys, agents and representatives, and
each of them (collectively, the “Read Releasees”), any and all debts, claims,
liabilities, demands, and causes of action that it may have that arise out of
actions taken by Read in the course and scope of his performance of his duties
as an officer, director or employee of Ecotality; provided, however, that
Ecotality is not waiving or releasing any claims or rights that it may have
against Read as a result of Read’s fraudulent or dishonest conduct, knowing or
intentional violation of law, failure to perform an act that he was required or
directed by the Company, or agreed to do, or any claims Ecotality may have under
the Indemnification Agreements.

 

8.         Cooperation. In consideration of this Agreement, Read will fully
cooperate with Ecotality and its counsel as it relates, in any way, to the
following: any foreign or domestic dispute (including, but not limited to,
litigation, arbitration, and federal, state or local administrative inquiry)
arising out of or related to any services he performed for Ecotality and which
occurred during his employment with or other services to Ecotality. Full
cooperation shall include, but not be limited to, review of documents,
attendance at meetings, trial or administrative proceedings, depositions,
interviews, or production of documents to Ecotality without the need of the
subpoena process. During the period Read is receiving Separation Payments, such
cooperation will be provided by Read without further compensation, other than
reimbursement for reasonable out of pocket business expenses such as
transportation, parking and meals or as specifically agreed in advance and in
writing. In addition, as a condition to Ecotality executing this Agreement and
providing the Separation Benefits hereunder, Read agrees to cooperate in all
matters relating to the transition of his employment (including with respect to
internal and external communication plans) and other matters reasonably
requested by Ecotality after the Separation Date, without further compensation.

 

9.         No Existing Claims. Read warrants that neither Read nor any of the
Read Releasees has any existing claims against Ecotality, or any of its present
or former employees, and neither Read nor any of the Read Releasees has filed
any complaints, charges, grievances, or lawsuits against any Ecotality
Releasees, or any other person or entity which is released by this Agreement,
with any federal, state, or other court or agency in any jurisdiction inside or
outside the United States. Ecotality warrants that neither Ecotality nor any of
the Ecotality Releasees has any existing claims against Read, and neither
Ecotality nor any of the Ecotality Releasees has filed any complaints, charges,
grievances, or lawsuits against any Read Releasees, or any other person or
entity which is released by this Agreement, with any federal, state, or other
court or agency in any jurisdiction inside or outside the United States.

 

10.         Section 1542 Waiver. Read waives all rights under California Civil
Code section 1542, if applicable, and any similar statute or rule of decision in
any other jurisdiction. Section 1542 reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.”

 

5

 

 

By waiving all rights under section 1542, Read acknowledges that this release
includes all claims, demands, or causes of action, attorneys’ fees and costs
that Read may have against Ecotality Releasees. It is understood and agreed by
Read that this Agreement waives all right, if any, under California Civil Code
section 1542, and any similar statute or rule of decision in any other
jurisdiction, and is a full and final release, and that it will extinguish
claims, demands and causes of action that are known or unknown, foreseen, or
unforeseen, anticipated or unanticipated, of every kind, nature and character
Read may have against Ecotality as of the date Read executes this Agreement.

 

11.         No Admission of Liability. This Agreement is not an admission of
liability on the part of Ecotality Releasees, or any of their present or former
directors, officers, employees, shareholders, or agents. This Agreement is not
an admission, directly or by implication, that Ecotality Releasees, or any of
them, has violated any law, regulation, rule, or contractual right, or any other
duty or obligation of any kind, including any duty or obligation owed to or
allegedly owed to Read.

 

12.         Section 409A.

 

(a)         Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to Read, if any, pursuant to
this Agreement that, when considered together with any other severance payments
or separation benefits, are considered deferred compensation not exempt under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until Read has a “separation from service” within the meaning of
Section 409A. And for purposes of this Agreement, any reference to “termination
of employment,” “termination” or any similar term shall be construed to mean a
“separation from service” within the meaning of Section 409A. Similarly, no
separation payable to Read, if any, pursuant to this Agreement that otherwise
would be exempt from Section 409A pursuant to Treasury Regulation Section
1.409A-1(b)(9) will be payable until Read has a “separation from service” within
the meaning of Section 409A. For purposes of this Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended, and the
final regulations and any guidance promulgated thereunder or any state law
equivalent.

 

(b)         Notwithstanding anything to the contrary in this Agreement, if Read
is a “specified employee” within the meaning of Section 409A at the time of
Read’s termination of employment (other than due to death), then the Deferred
Payments, if any, that are payable within the first six months following Read’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six months and one day following the date of Read’s
separation from service. All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit without regard to such delay. Notwithstanding anything herein to the
contrary, if Read dies following Read’s separation from service, but prior to
the six month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Read’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit without regard to such delay. Each
payment, installment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations to the extent permissible thereunder.

 

6

 

 

(c)         Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

 

(d)         The foregoing provisions are intended to be exempt from or comply
with the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to be exempt or so comply. Read agrees to amend this Agreement and
to take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition to Read under
Section 409A, so long as such amendment or action does not reduce Read’s
benefits hereunder. Read has had an opportunity to review this Agreement with
his own legal and tax advisors and understands that Ecotality does not guarantee
any particular tax effect for income provided to Read pursuant to this
Agreement. In any event, except for Ecotality’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Read, Ecotality shall not be responsible for the payment of any applicable
taxes, penalties or interest on compensation paid or provided to Read pursuant
to this Agreement. In no event will the Company reimburse Read for any
penalties, taxes or interest that may be imposed on Read as a result of Section
409A.

 

13.         Future Employment. Read acknowledges that any employment
relationship he has had with Ecotality terminates irrevocably in accordance with
this Agreement on the Separation Date, and that Read has no further relationship
in the future with Ecotality. Read agrees to waive any claim for reinstatement
or rehire.

 

14.         Attorneys’ Fees and Costs. The parties will bear their own fees and
costs incurred in connection with negotiating and drafting this Agreement.

 

15.         Non-Assignment of Claims. Read represents and warrants that he has
not assigned or otherwise transferred any interest in any claim that is the
subject of this Agreement.

 

16.         Advice of Counsel. In executing this Agreement, Read acknowledges
that he has had the opportunity to consult with, and be advised by, an
independent lawyer of his choice, and that he has executed this Agreement
voluntarily after independent investigation, and without fraud, duress, or undue
influence.

 

17.         Ambiguities. Read has reviewed this Agreement, and has had a full
opportunity to negotiate its contents. Read expressly waives any common law or
statutory rule of construction that ambiguities are to be construed against the
drafter of the Agreement, and Read agrees that the language of this Agreement
will be in all cases construed as a whole, according to its fair meaning.

 

7

 

 

 

18.         Integration. This Agreement, including the surviving provisions of
the Employment Agreement as specified in Section 7.8 of that agreement and the
Indemnification Agreements referenced above, constitutes a single, integrated
written contract expressing the entire agreement of the parties. It supersedes
all prior understandings and agreements, both oral and written. Other than this
Agreement, there are no other agreement, written or oral, express or implied,
between the parties with respect to the subject matter of the Agreement. The
parties agree that this Agreement, including the surviving provisions of the
Employment Agreement as specified in Section 7.8 of that agreement and the
Indemnification Agreements referenced above, may be modified only in a writing
that is signed by both an authorized representative of Ecotality and Read.

 

19.         Choice of Law. The parties agree that the formation, terms, and
construction of this Agreement are governed by the laws of the State of Arizona,
and where applicable, of the United States.

 

20.         Severability. If any provision of this Agreement is determined by
any court of competent jurisdiction or arbitrator to be illegal, invalid, or
unenforceable, such provision shall be deemed modified to the extent necessary
to allow enforceability of the provision as so limited, it being intended that
the parties shall receive the benefits contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such court or arbitrator, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby

 

21.         Clarification Requests. If at any time Read desires to participate
in an activity that he believes might be prohibited by the surviving provisions
of the Employment Agreement, he may request in writing a determination by the
Company as to whether such proposed activity would violate any surviving
provision of the Employment Agreement. Such written request (a “Clarification
Request”) shall be sent to the Company and shall provide reasonably sufficient
written information to allow the Company to evaluate the proposed activity. The
Company shall respond in writing (a “Clarification Response”) to any
Clarification Request that complies with this Section 21 within ten (10)
business days of receipt thereof from Read. In any Clarification Response as to
the proposed activity described in a Clarification Request, the Company may not
unreasonably conclude that such proposed activity violates any surviving
provision of the Employment Agreement. In the event that the Company does not
deliver a Clarification Response to Read within such ten (10) business day
period, the Company shall be deemed to have (a) irrevocably consented to the
activity proposed in the Clarification Request and (b) irrevocably determined
that such activity as described in the Clarification Request does not violate
any surviving provision of the Employment Agreement. Any Clarification Request
or Response shall be in writing and delivered with notice in accordance with the
provisions of Section 26 of this Agreement.

 

22.         Disputes. The parties agree that, in the event of any dispute
between or among them or claim for relief by either party against the other or
any agency, successor, or assignee of the other, other than claims for
injunctive relief requiring immediate intervention to prevent irreparable harm
or damage, no claim for relief shall be filed until the claimant party has
notified the other party in writing of the claim and the parties have submitted
the matter to the National Arbitration Forum for mediation, under the Rules of
Mediation of the Forum. The parties agree to participate, in good faith, in the
mediation process, with the purpose to resolve any and all such claims and
disputes without the necessity of litigation and agree that with regard to such
claims, no claim shall be filed unless and until the parties agree or the
mediator declares that an impasse exists.

 

8

 

 

23.         Prevailing Party. If any dispute arises between the parties hereto
concerning this Agreement or their respective rights, duties and obligations
hereunder, the party prevailing in such proceeding, as determined by the
arbitrator or court, shall be entitled to reasonable attorneys’ fees and costs
in addition to any other relief that may be granted.

 

24.         Binding Effect. This Agreement will be binding upon, and will inure
to the benefit of, Read’s heirs, executors, and administrators, if any, and will
be binding upon and will inure to the benefit of the individual or collective
successors and assigns of Ecotality, and all of its present and former
directors, officers, employees, shareholders, agents, and all persons acting by,
through, or in concert with any of them.

 

25.         Notification of Rights Under the Older Workers Benefit Protection
Act. The following notification is contemplated by the Older Workers Benefit
Protection Act.

 

Read will have 21 days starting from the date he received this Agreement in
which to accept the terms of the Agreement, although he may accept this
Agreement at any time within those 21 days. Read is advised to and has consulted
with an attorney about this Agreement. By signing this Agreement, Read
understands that he is knowingly and voluntarily releasing his rights to pursue
any claim under the Age Discrimination in Employment Act, as well as other types
of claims. Read acknowledges that this Agreement does not apply to any new
claims that may arise after the date Read signs this Agreement.

 

To accept the Agreement, Read must sign and date the Agreement and return it to
H. Ravi Brar at Ecotality. Read will have seven (7) days after he signs this
Agreement in which to revoke his acceptance. To revoke, Read must send to H.
Ravi Brar at Ecotality a written statement of revocation by fax or overnight
mail. If Read does not revoke his acceptance within the seven day revocation
period, this Agreement shall become effective and enforceable on the Acceptance
Date, and the Separation Benefits shall become payable as set forth above in
Section 3 and subparts. If Read does not sign and return this Agreement by
October 4, 2012, the offer of Severance Benefits will be automatically withdrawn
and this Agreement will be of no force or effect.

 

By signing this Agreement, Read agrees that he will not pursue any claim covered
by it. If he breaks this promise, he agrees to pay Ecotality’s costs and
expenses (including reasonable attorneys’ fees) related to the defense of any
claims, other than claims to challenge the validity of this Agreement under the
Older Workers Benefit Protection Act (the “OWBPA”) and the Age Discrimination in
Employment Act (the “ADEA”). In spite of this Agreement, Read retains the right
to challenge the knowing and voluntary nature of this Agreement under the OWBPA
and the ADEA before a court, the Equal Employment Opportunity Commission (the
“EEOC”), or any state or local agency permitted to enforce those laws, and this
release does not impose any penalty or condition for doing so. Read understands
that nothing in this Agreement prevents him from filing a charge or complaint
with, or from participating in an investigation or proceeding conducted by the
EEOC or any state or local agency which can act as a referral agency for the
EEOC. Read understands, however, that if he successfully pursues a claim against
Ecotality under the OWBPA or the ADEA, Ecotality may seek to set off the amount
of the Separation Payments and Health Benefits that were paid to him for signing
this Agreement against any award he obtains. If he unsuccessfully pursues a
claim against Ecotality under the OWBPA or the ADEA, then Ecotality may be
entitled to recover its costs and attorneys’ fees to the extent specifically
authorized by federal law.

 

9

 

 

26.         Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage pre-paid. In case of the Company, mailed notices
shall be addressed to its corporate headquarters as set forth in its most recent
filing with the United States Securities and Exchange Commission, and all
notices shall be directed to the attention of its Chief Executive Officer. In
case of Read, mailed notices shall be addressed to Read at the home address that
Read most recently communicated to the Company in writing.

 

27.         Scope of Business. The parties acknowledge and agree that, for
purposes of Section 5 of the Employment Agreement, the business of the Company
Group (as defined in the Employment Agreement) as of the Separation Date is the
design, production, networking and deployment of charging systems for electric
vehicles anywhere in Arizona, each of the other United States, Canada and
Mexico.

 

[signature page follows]

10

 

 

IN WITNESS WHEREOF, the undersigned have read the foregoing Agreement, and
accept and agree to the provisions contained therein and hereby execute it
voluntarily, and with full understanding of its consequences as of the
Separation Date.

 

/s/ Jonathan Read   Jonathan Read       ECOTALITY, INC.       /s/ H. Ravi Brar  
By:    H. Ravi Brar   Title: Chief Executive Officer  

11

 

Exhibit A

 

List of Officer, Director and Employee Positions Held by Read

 

·ECOtality, Inc.: CEO, President and Director

 

·Electric Transportation Energy Corporation: President and Director

 

·ECOtality Australia Pty Ltd: Director

 

·ECOtality Stores Inc.: President and Director

 

·ECOtality Asia Pacific Ltd: Director

 

·Portable Energy de Mexico, SA.DEC.V: Director

 

·GHV Refrigeration Inc.: President and Director

 

·The Clarity Group Inc.: CEO and Director

 

·ETEC North LLC: President and Director

 

12

 

